Citation Nr: 0513630	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
with kidney removal.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

A kidney disorder or cancer were not present during the 
veteran's active military service or within one year 
thereafter, and are not otherwise shown to be related to the 
veteran's military service or to any incident during service.


CONCLUSION OF LAW

Renal cell carcinoma with kidney removal was not incurred in 
or aggravated by active service, nor may cancer be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, that VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran in September 2002 and 
June 2004 specifically notified the veteran of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the veteran or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice in 
this case was provided to the veteran prior to the initial 
AOJ adjudication denying the claim on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA has been 
unable to obtain any of the veteran's service medical records 
other than the June 1954 separation examination.  The Board 
observes that there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  VA also has an obligation to 
search alternative forms of records which support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  In this regard, the Board notes that in October 2002 
VA furnished the veteran with a NA Form 13055.  Although the 
veteran completed the form and submitted it to VA in October 
2002, the form contained no references to any treatment 
received during active duty service.

As there is no evidence that establishes that the veteran 
suffered an injury, disease or event noted during his 
military service related to the disability on appeal, the 
Board finds that affording the veteran an examination for the 
purpose of obtaining an opinion concerning a possible 
relationship between the veteran's disability and his 
military service is not appropriate in this case.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and the matter is ready 
for appellate review.

The veteran contends that his renal cancer and kidney 
problems are related to exposure to toxic chemicals will 
serving on active duty in Korea.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as cancer or kidney disorders will be presumed if they 
become manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's June 1954 service separation examination noted 
no cancer or kidney disorder.

Private medical records reveal that the veteran was diagnosed 
with renal cell carcinoma in August 1996 and later underwent 
a radical right nephrectomy.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran has a chronic kidney disorder, 
clinical evaluation performed at the veteran's June 1954 
service separation examination noted no such disability.  A 
kidney disability was not diagnosed until 1996, and no 
medical health professional has linked it to the veteran's 
service.

As the medical records reveal that the veteran was not 
diagnosed with the disability on appeal until decades 
following service, entitlement to service connection under 
the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are 
not for application in this case.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms and 
limitations caused by his renal cell carcinoma.  The Board 
has also reviewed the April 2004 statement from the veteran's 
service comrade concerning the use of D.D.T. powder while 
serving in Korea.  It does not appear, however, that the 
veteran or the service comrade are medically trained to offer 
any opinion as to causation.  See Espiritu v. Derwinksi, 
2 Vet. App. 492, 494-495 (1992) (laypersons may be competent 
to provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has also remarked that physicians have informed 
him that his cancer was due to exposure to DDT.  In a May 
2004 statement the veteran indicated that he would submit 
letters from the aforementioned physicians.  No such letters, 
however, are of record at this time.  The Board notes that 
the veteran has also indicated that a VA physician told him 
that his cancer was due to exposure to toxic chemicals.  The 
Board has reviewed the documents associated with the VA 
physician in question but can find no opinion or statement 
from the physician linking the veteran's cancer to his 
exposure to chemicals, let alone exposure to toxic chemicals 
while serving in Korea.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for renal cell carcinoma with kidney 
removal is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


